Citation Nr: 9922872	
Decision Date: 08/13/99    Archive Date: 08/24/99

DOCKET NO.  95-25 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Maine Division of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Lemoine, Counsel


INTRODUCTION

The veteran had active duty from October 1970 to February 
1972.

The Board of Veterans' Appeals (Board) received this case on 
appeal from an April 1995 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
the veteran's claim seeking entitlement to service connection 
for PTSD.

The case was previously before the Board in December 1996 and 
was remanded to the RO for additional evidentiary 
development.  Following compliance with the Board's 
directives on Remand, the RO continued the denial of the 
veteran's claim and he continued his appeal.  The case is now 
returned to the Board.


FINDINGS OF FACT


1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran did not engage in combat during his service 
and his claimed inservice stressors are not corroborated by 
credible evidence.

3.  Although the veteran has been diagnosed with PTSD, that 
diagnosis was based upon his unverified stressors.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.303, 3.304(f) (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

A careful review of the veteran's service personnel records, 
(DD Form 214 and DA Form 20) reveals that the veteran served 
in the Republic of Vietnam for ten months from April 1971 to 
February 1972.  During this entire period his military 
occupational specialty was as a clerk typist and he was 
assigned to the United Stated Military Assistance Command 
Vietnam (USMACV).  He received a Vietnam Service Medal, 
Vietnam Campaign Medal, and National Defense Service Medal.  
He had no awards or commendations indicating combat exposure.  
He was credited with service in one campaign, the Vietnam 
Counteroffensive Phase VII.

The veteran's service medical records are entirely negative 
for any complaints, treatment, or diagnosis of any 
psychiatric disorder.  On separation examination in February 
1972, the veteran reported he was in good health and all 
pertinent findings were normal.

The veteran submitted his formal claim seeking service 
connection for PTSD in December 1994.  In January 1995, the 
veteran submitted a statement describing his claimed stressor 
events.  He reported that when he first arrived in country, 
he experienced outgoing fire but believed it to be incoming 
fire.  He stated that later at Camp McDermitt, he experienced 
incoming fire.  He said Korean troops ran a local anti-
aircraft gun and that he woke up in fear of incoming fire 
whenever he heard the Korean's fire.  He reported going on 
red alert one night and being scared because he feared the 
camp would be overrun, although no attack happened.  He 
stated his job was as a clerk typist and as a mail carrier, 
and in that job, he had to fly all over to deliver packages.  
He stated each one of these flights was very stressful as he 
felt like a target while on the plane and while carrying the 
confidential communications.  He also described one of his 
comrades unloading a clip of M-16 tracer rounds five to ten 
feet from his head and waking in a panic.  The veteran 
further described being placed on alert during the Tet 
offensive and being fearful of being overrun by an enemy 
attack.  The veteran stated that the Vietcong blew up an ammo 
dump at Cam Rahn Bay that same night, and they could see the 
explosion and feel the camp shake, although the ammo dump was 
20 to 30 miles away.  The veteran further stated that this 
occurred around December 1972.  The veteran also described 
being demoralized by the purchase of a 12 year old child 
prostitute from the child's mother.  The veteran reported 
that he used drugs in Vietnam to escape this tension.  The 
veteran stated that his last two months in country he 
delivered mail in Saigon and found driving through the 
streets of Saigon to be very stressful as he always felt like 
a target.

Received in February 1995 was a private medical record from 
Bruce Saunders, Ph.D., indicating that the veteran had been 
evaluated twice in June 1990.  History noted that the veteran 
had begun the use of drugs in Vietnam and had a long troubled 
history of opiate abuse.  It was noted that he had a prior 
conviction with time spent in prison as  a result of his drug 
abuse.  He expressed greatest concern over financial issues, 
the future loss of his parents, and fear of the loss of his 
wife.  He was referred to a drug and alcohol program and 
there was an assessment of an Axis II Schizoid Personality 
Disorder and PTSD.  The examiner noted that the veteran was 
significantly anxiety-ridden, but did not note any evidence 
of a major mental illness.

Also received in February 1995 were private medical records 
from G. Ross, D.O., indicating treatment of the veteran from 
August 1994 to January 1995.  These indicated treatment for a 
variety of physical complaints.  There was also several 
notation of anxiety and drug abuse.  There also was an 
ongoing assessment of PTSD.  The veteran was treated with 
Xanax and Zoloft.

The veteran was given a VA medical exam in March 1995.  The 
veteran reported having PTSD, being subject to anxiety 
attacks, and self-medicating due to his symptoms.  It was 
also noted that the veteran had a history of back injuries 
related to industrial accidents and multiple motor vehicle 
accidents, which contributed to substance abuse.  Family 
history was positive for alcohol abuse.  Subjective 
complaints included anxiety, prolonged sweating, and 
tearfulness.  The veteran reported that he served in Vietnam 
as a courier.  He reported one incident that bothered him a 
lot was when someone living down the hall from him discharged 
a bullet from an M-16 weapon right in front of his sleeping 
room.  He also reported that near the barracks where he lived 
the Korean army had set up an antiaircraft apparatus, and 
that he would become upset when they commenced firing in the 
night.  The diagnosis was that the veteran was suffering from 
panic disorder with a history of polysubstance abuse, 
including Valium, Darvon, alcohol, and marijuana, and that 
this abuse had been in remission since December 1994.

The VA examining physician did not find that the veteran was 
suffering from PTSD.  Specifically, under section A for PTSD, 
the physician found that other veterans reported more 
disturbing experiences than were related by the veteran.  
Under section B, it was not clear to the physician whether 
the veteran was re-experiencing his Vietnam experiences or 
whether he was perhaps re-experiencing anxiety in terms of 
panic attacks.  The physician opined that it was possible 
that the veteran's panic attacks began in Vietnam, but it was 
not clear to him.  It did not appear to the physician that 
the veteran met the PTSD criteria under sections C or D.  He 
thought that the veteran might have commenced problems with 
panic disorder in Vietnam and possibly self medicated himself 
over many years.  The veteran's symptoms seemed to have 
exacerbated after he stopped taking these substances.

In March 1996, the veteran, accompanied by his 
representative, appeared and presented testimony at a hearing 
on appeal before a VA hearing officer.  The veteran's 
testimony was essentially similar to his January 1995 
statement.  The veteran reported that at times when he was on 
a plane performing his duty as a courier, the plane would 
have to take evasive action and he was worried.  He also 
reported experiencing incoming rounds at his base.  However, 
he acknowledged that he was never on any patrols or involved 
in any ambushes or anything like that.  (See Transcript, 
p. 7).  A complete transcript of the testimony is of record.

Following the Board's December 1996 remand, VA medical 
records were received in January 1997.  These included 
counseling records spanning from February 1994 to October 
1995.  The vast majority of the records contained discussions 
of the veteran's substance abuse, job related stress, and 
stress resulting from a separation from his wife and pending 
divorce.  There were few references to the veteran's military 
service nor detailed discussion of his reported stressors, 
although there was a continuing assessment of PTSD and 
substance abuse.

A November 1997 report from the U.S. Armed Services Center 
for Research of Unit Records (USASCRUR) reported several 
rocket and mortar attacks against Cam Rahn Bay during the 
veteran's service in Vietnam from April 1971 to February 
1972.  However, these several documented attacks all 
consisted of five rounds or less, and resulted in no losses 
of aircraft and no killed in action among either U.S. or 
Republic of Vietnam forces.  There was no documented loss of 
life and no destruction of any ammunition dump reported.

In February 1998, and also May 1998, the veteran submitted 
additional statements describing his reported stressors.  
These were essentially similar to his March 1996 testimony 
and prior January 1995 statement.

Received in May 1998 were numerous private medical records 
from G. Ross, D.O., the veteran's family practitioner.  These 
records spanned from October 1992 through May 1998 and 
indicated treatment for a variety of physical ailments.  They 
indicated an ongoing assessment of anxiety attacks, substance 
abuse, and PTSD.  Also received in September 1998 were 
additional VA medical records that included records of 
counseling continuing up to September 1998.  These records 
also indicated an ongoing assessment of PTSD.  Regarding both 
the VA medical records and the records of Dr. Ross, the 
majority of these records discussed the veteran's job related 
stress, and stress resulting from a separation from his wife 
and pending divorce, as well as his ongoing substance abuse.  
It is again noted that there were few references to the 
veteran's military service nor detailed discussion of his 
reported stressors in these treatment records.


II.  Analysis

Initially, the Board finds that the veteran's claim seeking 
service connection for PTSD is well-grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  That is, he has presented 
a claim which is not inherently implausible.  See Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

In this regard, the Board notes that in order for a claim to 
be well grounded, there must be competent evidence of a 
current disability (medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus (that is, a link or connection) 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table).  Also, evidentiary assertions by the 
veteran must be accepted as true for the purposes of 
determining whether a claim is well-grounded, except where 
the evidentiary assertion is inherently incredible or when 
the fact asserted is beyond the competence of the person 
making the assertion.  King v. Brown, 5 Vet. App. 19, 21 
(1993).

Applying these standards to the current claim seeking service 
connection, the Board notes that the veteran has contended 
that he was exposed to multiple stressor incidents during his 
service.  Solely for the purpose of determining the well-
groundedness of his claim, these contentions will be deemed 
credible.  See King, supra.  Furthermore there has been 
medical evidence of a diagnosis of PTSD, attributed to 
alleged stressor incidents, as evidenced by the records of 
Dr. Ross, Dr. Saunders and the VA counseling records.  
Accordingly, the Board finds that the appellant's claim is 
plausible, as there is evidence of a stressor incident or 
incidents in service (the veteran's contentions), evidence of 
a current disability, and also seemingly competent evidence 
that the current disability is a "residual" of the claimed 
stressor(s) experienced in service (private and VA medical 
records).  See Caluza, supra.

However, the establishment of a plausible claim does not 
dispose of the issue in this case.  The Board must review the 
claim on its merits and account for the evidence which it 
finds to be persuasive and unpersuasive and provide reasoned 
analysis for rejecting evidence submitted by or on behalf of 
the claimant.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996), 
citing Gilbert, at 54.

Furthermore, after reviewing the record, the Board is 
satisfied that all relevant facts have been properly 
developed.  In this regard, the Board notes that the medical 
record has been fully developed to the extent possible.  All 
medical treatment records identified by the veteran have been 
obtained.  There is no indication of any further treatment 
records that would affect the evaluation of the veteran's 
claim.  Likewise, the Board is also satisfied that the record 
is fully developed as to whether the veteran's claimed 
inservice stressors are corroborated by credible evidence.  
In this regard, the Board notes that the veteran has been 
provided with multiple opportunities to offer as much 
detailed information as possible regarding his claimed 
stressors and verification of the claimed stressors has been 
attempted through USASCRUR.  The Board does note that after 
the USASCRUR report was obtained, the veteran did 
subsequently provide an additional statement discussing his 
stressors, but this information was essentially duplicative 
of previous information and the additional information 
provided by the veteran does not warrant any further USASCRUR 
review.  The Board notes that this case has already been 
remanded previously for further development, and the Board 
finds that there is nothing further to be gained by again 
remanding the case.  Any further remand would only result in 
an unwarranted delay to the veteran's claim.  Therefore, the 
Board concludes there is no further assistance to the veteran 
required to comply with the duty to assist him, as mandated 
by 38 U.S.C.A. § 5107(a).

In order to establish service connection for a disability, 
there must be objective evidence that establishes that such 
disability either began in or was aggravated by service.  38 
U.S.C.A. § 1110.  If a disability is not shown to be chronic 
during service, service connection may nevertheless be 
granted when there is continuity of symptomatology post-
service.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for a disease 
diagnosed after service discharge when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).

With regard to the veteran's claim of service connection for 
PTSD, service connection requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and service.  
38 C.F.R. § 3.304(f).  If the claimed in-service stressor is 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded a 
combat citation will be accepted, in the absence of evidence 
to the contrary, as conclusive evidence of the claimed 
inservice stressor.  Id.

Where, however, the VA determines that the veteran did not 
engage in combat, the veteran's lay testimony, by itself, 
will not be sufficient to establish the alleged stressor.  
Instead, the record must contain service records or other 
independent credible evidence to corroborate the veteran's 
testimony as to the alleged stressor. Dizolgio v. Brown, 9 
Vet. App. 163, 166 (1996).  Those service records which are 
available must support and not contradict the veteran's lay 
testimony concerning the non-combat stressors.  Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).

Also, in Cohen v. Brown, 10 Vet. App. 128 (1997), the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter "the Court") cited the three elements 
required by § 3.304(f) to warrant a grant of service 
connection for PTSD: (1) a current, clear medical diagnosis 
of PTSD, (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor.  Cohen, at 138.  
The Court further held that, if the claimed stressor is not 
combat related, a veteran's lay testimony regarding in-
service stressors is insufficient to establish the occurrence 
of the stressor and must be corroborated by "credible 
supporting evidence".  Id. at 142.  The Court also held that, 
in order to permit judicial review of a denial of service 
connection for PTSD by the Board, the Board must generally 
make specific findings of fact as to whether the veteran was 
engaged in combat with the enemy and, if so, whether the 
claimed stressors were related to such combat.  Id. at 145.

Regarding whether the veteran was engaged in combat, the 
Board notes that the veteran spent his service in Vietnam 
with a military occupational specialty as a clerk typist and 
he was assigned to MACV, a higher headquarters organization.  
It is clear from this assignment that the veteran was not 
assigned to any combat type duties.  Furthermore, the veteran 
himself has indicated in his statements and testimony that he 
had no specific combat duties.  The Board also notes that the 
veteran's service personnel records are entirely negative for 
any awards or decorations that would indicate combat 
participation.  The Board has also considered that the 
veteran's DA Form 20 indicates that the veteran participated 
in one campaign.  The Board finds, however, that 
participation in a campaign simply indicates one's presence 
during a certain time period of operations and does not 
indicate actual participation in combat.  Accordingly, the 
Board finds that the veteran did not engage in combat and as 
his reported stressors are not combat related, his lay 
testimony, by itself, will not be sufficient to establish the 
alleged stressors, and the Board must determine whether 
service records or other independent credible evidence 
corroborates the alleged stressors.  See Dizolgio, supra.

Turning now to the evaluation of the veteran's claimed 
stressors, the Board notes that there are inconsistencies in 
some of the veteran's reported stressors which call into 
question either the accuracy of his memory or the reliability 
of his credibility.  For example, in his January 1995 
statement, the veteran reported that his unit was placed on 
alert during the Tet offensive and he was fearful of being 
overrun by the enemy.  The Board points out, however, that it 
is common historical knowledge that the Tet offensive began 
in 1968, well prior to the veteran's arrival in Vietnam in 
April 1971.  Therefore, this statement is obviously 
inaccurate.  The Board also notes that the veteran claimed to 
have witnessed a rocket attack on Cam Rahn Bay which resulted 
in the destruction of an ammunition dump.  The veteran 
claimed to have witnessed this explosion even though it 
occurred 20 to 30 miles away.  The Board notes that the 
veteran claimed this occurred in December 1972, which was 
after his departure from Vietnam in February 1972.  This date 
must, therefore, be inaccurate.  The Board further notes that 
the report of USASCRUR did document several rocket attacks 
against Cam Rahn Bay during the veteran's service, although 
there were no killed in action and no reported property 
damage, such as the explosion of an ammunition dump, 
documented from any such attacks.  To that extent, the 
USASCRUR report not only does not support the veteran's 
claimed stressor, but instead tends to rebut the accuracy of 
the veteran's report.  Thus, the Board finds the veteran's 
claimed stressors regarding these events to be unlikely, 
uncorroborated and rebutted by the evidentiary record.

The Board notes that the veteran has claimed multiple other 
stressors as the cause of his PTSD and the Board has 
carefully considered all the evidence of record in evaluating 
the credibility of these claimed stressors.  Most of the 
veteran's claimed stressors are unverified and unverifiable, 
that is not subject to verification.  In this regard, the 
Board notes that the veteran reported one of his stressors to 
be an incident in which he had a sexual act performed by a 12 
year old child prostitute.  Such a claimed stressor is 
unverifiable as no report would exist of such an incident.  
Likewise, the veteran reported being unnerved by a comrade 
firing a M-16 near him in his living quarters.  However, 
there is no reported police report or any other such report 
of such an incident and therefore, the incident is not 
subject to verification.  The veteran also reported generally 
feeling like a walking target while performing duties as a 
courier, when either driving in an open jeep or being aboard 
military planes.  The Board notes, however, that there is no 
documentation that the veteran was ever fired upon while 
performing his military duties.  Furthermore, his DA Form 20 
and DD Form 214 do not even verify that the veteran performed 
any courier duties, as his only reported military 
occupational specialty was as a clerk typist.  As for the 
veteran's complaints of being unnerved by incoming artillery 
fire, or friendly Korean artillery fire, or being placed on 
red alert while being afraid that the camp would be overrun 
by the enemy, there is simply no documentation to support any 
of these alleged stressor incidents.  Furthermore, the Board 
notes that the vague nature of the veteran's claimed 
stressors certainly make them of suspect credibility, 
particular when viewed in conjunction with the veteran's 
service personnel records and the organizational reports from 
USASCRUR which tend to rebut other aspects of the veteran's 
history as was discussed further hereinabove.

It is noted that mere presence in a combat zone in a 
noncombatant capacity is insufficient as a stressor and does 
not establish the occurrence of a stressor to permit service 
connection for PTSD.  Swann v. Brown, 5 Vet. App. 229, 233 
(1993).

In summation, as the veteran was not in combat, and as there 
is no independent corroboration of any of the veteran's 
claimed stressors, the Board finds the veteran's claimed 
stressors are not verified.

Turning now to an evaluation of the medical evidence, the 
Board has noted that the veteran was diagnosed with PTSD by 
Dr. Ross, by Dr. Saunders, and by VA counselors.  As for this 
medical evidence of record indicating a diagnosis of PTSD, 
the Board has the duty to assess the credibility and weight 
to be given to the evidence.  Wood v. Derwinski, 1 Vet. App. 
190 (1991); Wilson v. Derwinski, 2 Vet. App. 614 (1992).  The 
Board finds, however, that this medical evidence favoring the 
veteran's claim was based predominantly on the history 
provided by the veteran, and that history has been found to 
be unreliable and uncorroborated as discussed above.  When a 
medical opinion relies at least partially on the veteran's 
rendition of his own medical history, the Board is not bound 
to accept the medical conclusions as they have no greater 
probative value than the facts alleged by the veteran.  Swann 
v. Brown, 5 Vet. App. 229, 233 (1993).  Likewise, medical 
statements which accept a veteran's reports as credible and 
relate his PTSD to events experienced in service do not 
constitute the requisite credible evidence of a stressor.  
Moreau v. Brown, 9 Vet. App. 389 (1996).  

The Board further notes that the veteran's VA examination in 
March 1995 specifically found that the veteran did not 
warrant a diagnosis of PTSD, but was instead diagnosed with a 
history of panic disorder with polysubstance abuse.  This 
examination was made with the benefit of review of the 
veteran's complete medical record, which apparently was not 
done by those physicians who had made a diagnosis of PTSD.  
This examination was also more thorough in reviewing the 
veteran's service personnel records in considering his 
claimed history of stressors.  There is no evidence that this 
was considered by the medical professionals who made a 
diagnosis of PTSD.  It is therefore arguable that the medical 
evidence indicating that the veteran does not have PTSD, is 
of greater weight and probative value than the evidence to 
the contrary.

In conclusion, the Board finds that the veteran's claimed 
stressors are uncorroborated by the evidentiary record.  The 
veteran's service personnel records and service medical 
records do not tend to support or corroborate the veteran's 
claimed in-service stressors.  To the extent that an 
attempted verification of the claimed stressors was possible, 
the information obtained tended to rebut the veteran's 
claims, not support them.  Other evidence offered by the 
veteran to support his claimed stressors is too vague and 
lacking in detail to be subject to verification.

The Board further finds that the diagnoses of PTSD of record 
were based upon uncorroborated stressors and that there is no 
medical evidence of record of a diagnosis of PTSD based upon 
a verified stressor.  The Board finds that the veteran does 
not meet the criteria for classification as a combat veteran 
and in the absence of credible corroborating evidence that a 
claimed inservice stressor actually occurred, service 
connection for PTSD is not warranted.

In reaching our decision, the Board has considered the 
doctrine of giving the benefit of the doubt to the veteran 
under 38 U.S.C.A. § 5107 and 38 C.F.R. § 3.102, but the 
evidence is not of such approximate balance as to warrant its 
application.  The preponderance of the evidence is against 
the veteran's claim.



ORDER

Entitlement to service connection for PTSD is denied.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

 

